Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 9/27/2022 has been entered.

Response to Arguments
Applicant’s arguments with regard the amendments including newly added claims have been fully considered but they are not persuasive because they are rejected as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11004892 (hereinafter Pat-92) in view of Chu (US 20150362165).

Regarding claim 12. The claim 1 of Pat-92 discloses the claim 1 except a plurality of first electrodes disposed on each of the first pixel and the second pixel; a plurality of second electrodes spaced apart from the first electrodes and disposed on each of the first pixel and the second pixel; a plurality of light emitting elements disposed on the first electrodes and the second electrodes.
However, Chu discloses a plurality of first electrodes (anode; see Fig 9A for detail) disposed on each of the first pixel and the second pixel; a plurality of second electrodes (cathode; see Fig 9A for detail) spaced apart from the first electrodes and disposed on each of the first pixel and the second pixel (Fig 9A/Fig 35); a plurality of light emitting elements disposed on the first electrodes and the second electrodes (Fig 9A/Fig 35).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-92 to have the Chu’s feature for the purpose of providing effective bias to the light emitting device.

Regarding claim 13. The claims 1-4 of Pat-92 in view of Chu discloses the claim 13.

Regarding claim 14. The claim 1 of Pat-92 in view of Chu discloses the claim 12. Chu further discloses an outer wall (Fig 2A: the outer wall of 18) surrounding each of the first pixel and the second pixel; and a plurality of inner walls (Fig 2A: the inner walls immediately adjacent to each electrodes) disposed on each of the first pixel and the second pixel, wherein the inner walls comprise first inner walls (the inner walls overlapping the Cathode) overlapping with the first electrodes, and second inner walls (the inner walls overlapping the Anode) overlapping with the second electrodes, and each of the light emitting elements is disposed between the first inner wall and the second inner wall (Fig 2A). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-92 to have the Chu’s feature for the purpose of providing enhanced protection of each pixels.

Regarding claim 15. The claims 1-6 of Pat-92 in view of Chu discloses the claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20150362165).

Regarding claim 1. (Currently Amended) Chu discloses A display device (Fig 4) comprising: 
a substrate 30 (see also 19 in Fig 2A) comprising a plurality of pixels [0062]; 
a plurality of inner walls 18 (Fig 2A: the inner walls immediately adjacent to each electrodes) disposed on each of the pixels, and the inner walls spaced apart from each other (Fig 2A); 
a first electrode electrodes (anode; see Fig 9A for detail) and a second electrode (cathode; see Fig 9A for detail) disposed on each of the pixels, and the first electrode disposed on one of the inner walls (Fig 2A/Fig 9A), and a second electrode disposed on another one of the inner walls (Fig 2A/Fig 9A) and spaced apart from the first electrode; 
a plurality of light emitting elements disposed between the inner walls spaced apart from each other (Fig 2A/Fig 9A); 
an outer wall (Fig 35: dam array and very outer wall of 18) disposed between the pixels and surrounding an area (Fig 35: the outer wall 18 surrounding lateral area of the light emitting elements) on which the light emitting elements are disposed, 
a plurality of color conversion layers (White Color Converter) disposed in the area surrounded by the outer wall (Fig 35: dam array surrounding the White Color Converter), and overlapping with the light emitting elements (Fig 35: vertically overlapping); 
a plurality of color filter layers (Color filter R/G/B) disposed on the color conversion layers (Fig 35) and 
a light blocking layer (BM array) disposed between the pixels and surrounding each of the color filter layers (Fig 35);
wherein each of the light emitting elements comprises a first semiconductor layer 37, a second semiconductor layer 39, and an active material layer 38 between the first semiconductor layer and the second semiconductor layer [0063]. 

Regarding claim 2. (New) Chu discloses The display device of claim 1, wherein the light blocking layer overlaps the outer wall (Fig 35).

Regarding claim 3. (New) Chu discloses The display device of claim 1, wherein the light emitting elements emit a first light having a first wavelength (Fig 35: UV/Blue), and each of the color conversion layers comprises both ([0141]/[0148]: “mixing the Blue, Green, and Red phosphor together”) of first color conversion particles ([0141]/[0148]: Green phosphor) that convert the first light into a second light ([0141]: Green) having a second wavelength longer than the first wavelength (Green vs UV/Blue) and second color conversion particles ([0141]/[0148]: Red phosphor) that convert the first light into a third light ([0141]: Red) having a third wavelength longer than the second wavelength (Red vs Green).

Regarding claim 4. (New) Chu discloses The display device of claim 3, wherein the color filter layers comprise a first color filter layer (the Color filter G) disposed on a first pixel, and a second color filter (the Color filter R) disposed on a second pixel adjacent to the first pixel, and 
the first color filter layer transmits the first light and blocks transmission of the second light and the third light (Fig 35), and
the second color filter layer transmits the second light and blocks transmission of the first light and the third light (Fig 35).

Regarding claim 6. (New) Chu discloses The display device of claim 3, wherein the first light has a central wavelength band of about 430 nm to about 470 nm (because Blue).

Regarding claim 7. (New) Chu discloses The display device of claim 1, wherein the outer wall comprises a first outer wall (the outer wall 18) and a second outer wall (Dam array) disposed on the first outer wall, and the first outer wall is spaced apart from each of the inner walls (Fig 2A/Fig 35).

Regarding claim 8. (New) Chu discloses The display device of claim 1, wherein the inner wall comprises a first inner wall (the inner wall 18 immediately adjacent to outer surface of electrodes) disposed on each of the pixels, and 
a plurality of second inner walls disposed on each of the pixels (the inner walls 18 between pixels) and spaced apart from each other with the first inner wall interposed therebetween (Fig 35), 
the first electrode is disposed on the first inner wall (Fig 35), and 
the second electrodes are disposed on each of the second inner walls and spaced apart from the first electrode (Fig 35), and 
the light emitting elements comprise a first light emitting element disposed between the first inner wall and one of the second inner walls, and a second light emitting element disposed between the first inner wall and another one of the second inner walls (Fig 35).

Regarding claim 9. (New) Chu discloses The display device of claim 1, further comprising an insulating layer (Fig 35: transparent polymer) disposed on the first electrode, the second electrode and the light emitting elements, wherein the color conversion layers are disposed on the insulating layer (Fig 35).

Regarding claim 10. (New) Chu discloses The display device of claim 1, further comprising an upper layer (Fig 35, [0139]: transparent carrier) disposed on the color filter layers and the light blocking layer, wherein the upper layer transmits the first light, the second light, and the third light (Fig 35).

Regarding claim 16. (New) Chu discloses A display device comprising: 
a substrate 30 comprising a plurality of pixels arranged in a first direction (X-direction or horizontal) and a second direction (Y-direction or vertical) (Fig 4); 
a plurality of first electrodes (n-electrodes) and second electrodes (p-electrodes) extending in the first direction and spaced apart from each other in the second direction (Fig 2C), and 
each of the first electrodes and the second electrodes disposed on each of the pixels (Fig 2A/Fig 2C);
a plurality of light emitting elements disposed on the first electrodes and the second electrodes (Fig 2A); 
an outer wall (Fig 35: dam array and very outer wall of 18) disposed between the pixels, and surrounding an area (Fig 35: the outer wall 18 surrounding lateral area of the light emitting elements) in which the light emitting elements are disposed, 
a plurality of color conversion layers (White Color Converter) disposed in the area surrounded by the outer wall, and overlapping with the light emitting elements (Fig 35); 
a plurality of color filter layers (Color filter R/G/B ) disposed on the color conversion layers (Fig 35); and 
a light blocking layer (BM array) disposed between the pixels and surrounding each of the color filter layers (Fig 4/Fig 35); 
wherein each of the light emitting element emits a first light having a first wavelength (Fig 35: UV/Blue), and 
wherein the color conversion layers comprise a first color conversion layer (White Color Converter in G) and a second color conversion layer (White Color Converter in R), and 
each of the first color conversion layer and the second color conversion layer comprises both ([0141]/[0148]: “mixing the Blue, Green, and Red phosphor together”) of first color conversion particles ([0141]/[0148]: Green phosphor) that convert the first light into a second light ([0141]: Green) having a second wavelength longer than the first wavelength (Green vs UV/Blue) and 
second color conversion particles ([0141]/[0148]: Red phosphor) that convert the first light into a third light ([0141]: Red) having a third wavelength longer than the second wavelength (Red vs Green).

Regarding claim 19. (New) Chu discloses The display device of claim 16, further comprising: 
a plurality of inner walls 18 (Fig 2A: the inner walls immediately adjacent to each electrodes) disposed on the area surrounded by the outer wall and spaced apart from each other (Fig 35), 
wherein each of the inner wall overlaps with the first electrode or the second electrode, and the light emitting elements are disposed between respective ones of the inner walls different (Fig 35).

Regarding claim 20. (New) Chu discloses The display device of claim 16, further comprising: 
a third electrode (Fig 2A: cathode) extending in the second direction and a fourth electrode (Fig 2A: Anode) extending in the second direction and spaced apart from the third electrode in the first direction (Fig 2C/Fig 2A), 
wherein the first electrode is electrically connected to the third electrode (via 17), and the second electrode is electrically connected to the fourth electrode (via 15).

Allowable Subject Matter
Claims 12-15 would be allowable if overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first semiconductor layer, the active material layer and the second semiconductor layer of each of the light emitting elements are sequentially disposed in a direction parallel to an upper surface of the substrate”.

Claims 5, 11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a density of the second color conversion particles dispersed in the color conversion layer on the second pixel is greater than a density of the second color conversion particles dispersed in the color conversion layer on the first pixel”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a plurality of capping layers disposed between the color conversion layers and the color filter layers”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a distance between the second electrodes of the adjacent pixels in the second direction is greater than a distance between the first electrodes of the adjacent pixels in the second direction”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826